Citation Nr: 0736783	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO. 04-35 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertrophy of the 
prostate due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to 
July 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for hypertrophy of the prostate due to Agent Orange exposure. 


FINDING OF FACT

Hypertrophy of the prostate is not attributable to service 
nor is it due to Agent Orange exposure. 


CONCLUSION OF LAW

Hypertrophy of the prostate was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, nor is it due to Agent Orange exposure. 8 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). 

Notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the veteran; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law. Sanders v. Nicholson, 487 
F.3d 881 (2007). By letters dated in January 2004 and 
February 2004, the veteran was advised in accordance with the 
law, prior to the April 2004 rating decision. He was sent 
additional notice in March 2005, in accordance with the 
requirements of C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. This 
notification was received by the veteran in March 2006. 
Moreover, since the preponderance of the evidence is against 
the claim on appeal, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes VA treatment records, and private treatment 
records. There are no known additional records to obtain. 

A hearing was offered, scheduled, and the veteran, in 
April 2006, withdrew his hearing request. The Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claim.


Service Connection

The veteran asserts that service connection is warranted for 
hypertrophy of the prostate due to his exposure to Agent 
Orange. The veteran argues that he was exposed to Agent 
Orange in Vietnam and that although he does not have prostate 
cancer, it is his contention that that his hypertrophy of the 
prostate is caused by Agent Orange. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). Service connection for cancer may be 
presumed if it is shown to a degree of 10 percent disabling 
within the first post service year. 38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran served in the Army in Vietnam and is presumed to 
have been exposed to Agent Orange. 38 U.S.C.A. § 1116(f). If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e). The Secretary of the Department of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994). See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).  

In the instant claim, the veteran's service medical records 
are devoid of treatment, findings, or diagnoses for 
hypertrophy of the prostate. On discharge from active duty, 
during a Medical Board examination, the veteran's 
genitourinary system was evaluated as clinically normal. 

After service, the veteran underwent a VA examination in 
October 1969. No complaints, findings, or treatment related 
to hypertrophy of the prostate was made. His genitourinary 
system was found to be normal. No diagnosis of hypertrophy of 
the prostate or any other prostate disorder was made. 

The first medical evidence of record of treatment for the 
veteran's prostate was in December 2002 at Wake Medical 
Center when the veteran was seen complaining of an enlarge 
prostate. The clinical impression was acute urinary 
retention. 

VA outpatient treatment records dated from December 2002 to 
March 2004, were obtained and associated with the claims 
folder. The records showed that the veteran had been treated 
for lower urinary tract symptoms (LUTS). He underwent a 
biopsy of the prostate in July 2001 and October 2003, and 
both proved negative. He had elevated PSA readings, but no 
diagnosis of prostate cancer was made. 

There are no findings, treatment, or diagnosis of hypertrophy 
of the prostate in service or for some time thereafter. The 
first evidence of record of any prostate complaints was in 
2002, many years after service. The only evidence that 
associates the veteran's hypertrophy of the prostate to 
service is the veteran's own statement of such. It is well 
established that laypersons cannot provide an opinion 
regarding diagnoses or the etiology of a medical diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Additionally, the Board notes that the record is devoid of 
showing competent evidence of the manifestation of any 
malignant tumors of the prostate, at any time after service. 
Thus, the Board is precluded from further entertaining a 
potential grant of service connection under the provisions 
pertaining to presumptive service connection for chronic 
diseases.

The evidence also does not show the claimed hypertrophy of 
the prostate as one of the listed diseases for which service 
connection can be granted on a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309(e). Hypertrophy of the prostate 
also is not a presumptive disease related to Agent Orange 
exposure. 38 C.F.R. § 3.309(e). As such, presumptive service 
connection is not warranted based on exposure to Agent 
Orange. 

Of course, if it were demonstrated, by competent evidence, 
that the veteran's hypertrophy of the prostate was due to 
Agent Orange exposure, service connection could be granted on 
that basis. The evidence of record however, does not show 
such. In this regard, it is noted that the medical evidence 
of record, as previously stated, indicates the onset of the 
veteran's hypertrophy of the prostate, in 2002, many years 
after service. Again, the veteran's statements alone link his 
hypertrophy of the prostate to Agent Orange exposure, and he 
does not have the medical expertise to provide an opinion as 
a layperson. See Espiritu. 

In sum, since the veteran did not present medical evidence 
linking hypertrophy of the prostate to Agent Orange exposure, 
to active service, nor does he have a chronic disease such as 
prostate cancer that can be service-connected on a 
presumptive basis, service connection for hypertrophy of the 
prostate is not warranted. 




ORDER

Service connection for hypertrophy of the prostate due to 
Agent Orange exposure is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


